Affirm and Opinion Filed May 31, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00427-CR

                 CHRISTOPHER NIGEL WEEKS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82143-2021

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg

      Appellant Christopher Nigel Weeks appeals a judgment convicting him of

repeatedly violating a protective order and, after Weeks pleaded true to an

enhancement paragraph included in the indictment, sentencing him to fourteen

years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice (TDCJ). See TEX. PENAL CODE § 25.072. On appeal, Weeks argues the trial

court erred in excluding evidence of his mental illness during the guilt/innocence

phase of his trial. Because he failed to preserve error, we affirm in this memorandum

opinion. See TEX. R. APP. P. 47.4.
                                      I. BACKGROUND

       Weeks was charged by indictment with repeatedly violating a protective

order. See TEX. PENAL CODE § 25.072. He pleaded not guilty and elected to have a

jury decide guilt or innocence and to have the court assess punishment. After the

jury found him guilty during the guilt/innocence phase, Weeks pleaded true to an

enhancement paragraph included in the indictment, and the trial court assessed

punishment at fourteen years’ confinement in TDCJ’s Institutional Division. The

trial court then entered judgment accordingly and certified Weeks’ right of appeal.

                                   II. ISSUE & ANALYSIS
       In his sole issue, Weeks argues that the trial court erroneously excluded

evidence of Weeks’ mental illness during the guilt/innocence phase of trial, based

on what he characterizes as the trial court’s misinterpretation of two cases.1 He

complains that the trial court excluded evidence of his mental illness during the

guilt/innocence phase of the trial, including testimony from Dr. Kyle Clayton. In

directing us to this alleged error in the record, Weeks cites only a May 19, 2021

order granting the State’s motion in limine. That order stated, in pertinent part:

       IT IS HEREBY ORDERED that the State’s Motion in Limine is
       GRANTED and it is hereby ORDERED that the defense shall not offer
       evidence of, or comment on, Defendant’s mental health or diminished
       capacity without first offering such evidence or comments out of the
       hearing or presence of the jury or the voir dire panel for specific ruling
       on admissibility by the Court.


   1
     See Jackson v. State, 160 S.W.3d 568 (Tex. Crim. App. 2005); Ruffin v. State, 270 S.W.3d 586 (Tex.
Crim. App. 2008).
                                                 –2–
      On appeal, Weeks argues that the trial court erred by granting the State’s

motion in limine and excluding evidence of his mental illness during the

guilt/innocence phase at trial because such testimony could have negated the mens

rea element of the offense and more than likely resulted in his conviction.

      Weeks ignores, however, that he failed to preserve error on this issue. See

Warner v. State, 969 S.W.2d 1, 2 (Tex. Crim. App. 1998) (en banc) (per curiam) (op.

on appellant’s pet. for discretionary review). In Warner, the State filed, and Warner

opposed, a motion in limine regarding evidence of Warner’s post-traumatic stress

disorder (PTSD)—evidence Warner claimed was admissible to prove that he had not

had the specific intent to commit the charged offenses. Id. at 1. The trial court

granted the motion and found that such evidence would be admissible in the

punishment phase but not in the guilt/innocence phase. Id. at 2. Warner did not

offer any PTSD-related evidence during the guilt/innocence phase, and the jury

found him guilty of the offenses charged. Id. Warner appealed, claiming the

exclusion of such evidence was error; our sister court rejected his argument and

affirmed the judgment. Id. (citation omitted).

      Warner filed a petition for review, and initially, the court of criminal appeals

granted it in order to determine whether the appeals court had erred in rejecting his

argument. Id. The court then dismissed the petition, concluding its decision to

initially grant the petition was improvident because, “plainly,” Warner did not

preserve his complaint for appellate review. Id.

                                        –3–
      The court stated, “[A] ruling on a State’s motion in limine that excludes

defense evidence is subject to reconsideration throughout trial,” and “to preserve

error an offer of the evidence must be made at trial.” Id. After noting that Warner

failed to offer the PTSD evidence in the guilt/innocence phase, it dismissed his

petition. Id.

      Weeks followed the same missteps. By not offering any mental illness

evidence during the guilt/innocence phase, Weeks plainly failed to preserve error.

See id.; see also TEX. R. APP. P. 33.1(a) (preservation of error); TEX. R. EVID. 103(a)

(rulings on evidence); Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008)

(citation omitted) (“A motion in limine . . . is a preliminary matter and normally

preserves nothing for appellate review.”); Landaverde v. State, No. 05-19-00175-

CR, 2020 WL 2897108, at *10 (Tex. App.—Dallas June 3, 2020, pet. ref’d) (mem.

op., not designated for publication) (same, citing Fuller). We overrule Weeks’ sole

issue on appeal.

                                III. CONCLUSION

      We affirm the trial court’s judgment.


                                            /Ken Molberg/
                                            KEN MOLBERG
                                            JUSTICE

210427f.u05
Do Not Publish
TEX. R. APP. P. 47.2


                                         –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER NIGEL WEEKS,                     On Appeal from the 401st Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 401-82143-
No. 05-21-00427-CR          V.               2021.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 31st day of May, 2022.




                                       –5–